          Case 3:19-cv-00207-MMD-WGC Document 75 Filed 09/03/20 Page 1 of 7




 1   GUNDERSON LAW FIRM
     Mark H. Gunderson, Esq.
 2   Nevada State Bar No. 2134
 3   mgunderson@gundersonlaw.com
     Austin K. Sweet, Esq.
 4   Nevada State Bar No. 11725
     asweet@gundersonlaw.com
 5   3895 Warren Way
     Reno, Nevada 89509
 6
     Telephone: 775.829.1222
 7   Facsimile: 775.829.1226
     Attorneys for Janet Brown, Laura
 8   Melendez, John Bradley Brown,
     the Estate of Johnny Brown aka John Brown,
 9
     and Flying Start Aero, LLC
10
                                 UNITED STATES DISTRICT COURT
11                                    DISTRICT OF NEVADA
12    JANET BROWN, an individual; LAURA                 3:19-cv-00207-MMD-WGC
      MELENDEZ, an individual; and JOHN
13
      BRADLEY BROWN, an individual,
14                                                      ORDER RE STIPULATION
                          Plaintiffs,                   REGARDING REMOTE
15              vs.                                     DEPOSITIONS
16    UNITED STATES OF AMERICA,
17                                                      MEMBER CASES:
                        Defendant.                      3:19-cv-383-MMD-WGC
18    _______________________________________/          3:19-cv-418-MMD-WGC
                                                        3:19-cv-424-MMD-WGC
19    AND CONSOLIDATED CASES
20    _______________________________________/

21    UNITED STATES OF AMERICA,

22                         Third-Party Plaintiff,
                vs.
23
24    ESTATE OF JOHNNY BROWN aka JOHN
      BROWN and FLYING START AERO, LLC.
25
                         Third-Party Defendants.
26    _______________________________________/



                                                    1
           Case 3:19-cv-00207-MMD-WGC Document 75 Filed 09/03/20 Page 2 of 7




 1           Pursuant to Fed. R. Civ. P. Rule 30(B)(4), the parties to this consolidated case stipulate and agree

 2   to taking depositions by remote means as a result of the ongoing COVID-19 pandemic in accordance

 3   with the following rules and procedures:

 4           1.      The applicable Federal Rules of Civil Procedure and District of Nevada Local Rules shall

 5   be followed at all times.

 6           2.      Remote depositions may be used at a trial or hearing to the same extent that an in-person

 7   deposition may be used at trial or hearing, and the Parties agree not to object to the use of deposition on

 8   the basis that the deposition was taken remotely. The Parties reserve all other objections to the use of

 9   any deposition testimony at trial.

10           3.      Remote depositions shall be recorded by stenographic means consistent with the

11   requirements of Rule 30(b)(3), but given the COVID-19 pandemic, it is not necessary for the court

12   reporter to be physically present with the witness whose deposition is being taken, so long as the court

13   reporter has a clear connection and can accurately hear all parties at all times during the deposition. The

14   court reporter’s transcript shall constitute the official record.

15           4.      The Parties will consider ordering real-time transcripts. This will allow the Parties to

16   read the questions and answers as the court reporter is recording them should there be any audio

17   problems during the remote deposition.

18           5.      The Parties agree that the court reporter is an “Officer” as defined by Federal Rule of

19   Civil Procedure 28(a)(2) and shall be permitted to administer the oath to the witness remotely via the

20   videoconference.     The deponent will be required to provide government-issued identification

21   satisfactory to the court reporter, and this identification must be legible on the video record.

22           6.      The Parties agree not to challenge the validity of any oath administered by the court

23   reporter, even if the court reporter is not a notary public in the state where the deponent resides.

24           7.      If the deposition notice states that the deposition may be video recorded, the court

25   reporter shall video record the deposition using the recording function of the videoconferencing

26   platform. Alternatively, if a videographer is used and not present with the witness, the videographer




                                                           2
           Case 3:19-cv-00207-MMD-WGC Document 75 Filed 09/03/20 Page 3 of 7




 1   may control the recording function of the platform. The court reporter or videographer shall also

 2   announce each time he/she has activated and deactivated the record function on the videoconferencing

 3   platform.

 4          8.       If the court reporter controls the video recording, the Parties agree not to challenge the

 5   validity of the recordings because a videographer did not control the recordings.

 6          9.       Due to the altered pace of a remote deposition, the Parties agree to extend the on-record

 7   deposition time to 7.5 hours.

 8          10.      Depositions will be scheduled at a mutually agreeable time, but no later than 10 am

 9   pacific for the first deposition of the day unless otherwise agreed by the Parties. When agreeing to a

10   time for the deposition, the parties will consider the time zone differences among the various

11   participants.

12          11.      No other attendees other than the parties to the subject lawsuit, their respective litigation

13   teams (including counsel, support staff, and expert witnesses), and counsel for the witness, shall be

14   allowed to participate in the remote deposition without prior consent of all counsel. This includes

15   appearing individually within the video conference platform and/or being present within the room where

16   the attendee is viewing the video conference deposition.

17          12.      Unless otherwise agreed upon by the Parties, the deponent, court reporter, and counsel

18   for the Parties will each participate in the videoconference deposition remotely and separately. Each

19   person attending a deposition shall be visible to all other participants, their statements shall be audible

20   to all participants, and they should each ensure their environment is free from noise and distractions. If

21   the Parties agree, and if the witness or any other participant is unable to attend by videoconference

22   despite reasonable best efforts to do so, that participant may appear telephonically (i.e., by audio only).

23   Nothing in this paragraph shall prevent anyone from participating in the videoconference deposition

24   from the same location as their counsel should they agree to do so, so long as each person attending the

25   deposition is visible to all other participants, their statements are audible to all participants, and such

26   participation does not create feedback or an “echo” on the videoconference.




                                                          3
           Case 3:19-cv-00207-MMD-WGC Document 75 Filed 09/03/20 Page 4 of 7




 1          13.      The witness and all counsel or parties appearing on the record shall state their

 2   appearances clearly for the record, and they shall not disable their cameras or go off camera during the

 3   deposition unless there is a break or unless they are necessarily appearing by telephone pursuant to

 4   Paragraph 12.

 5          14.      The witness will turn off his or her cell phone, smart watch, or similar device, when the

 6   deposition is on the record. Should the witness lose his or her connection during the deposition, the

 7   witness may use his or her cell phone if necessary to contact the court reporter and reestablish the

 8   connection, but shall turn his or her cell phone back off before going back on the record.

 9          15.      If background noise or feedback is a problem, the participants will mute their audio,

10   except when examining the witness, voicing an objection, responding to an objection, providing

11   information, or making a statement for the record.

12          16.      The witness will be sitting close enough to the camera to detect facial expressions and

13   other body language. The camera will be focused on the witness.

14          17.      While the deposition is on the record, no person shall engage in a private conference with

15   the witness in any way whatsoever, including through text messages, electronic mail, or the chat function

16   of the videoconferencing system.

17          18.      If a connection is lost, the parties will go off the record until the problem is resolved. A

18   lost connection will not count toward the time limit for the length of the deposition.

19          19.      The Parties will work collaboratively and in good faith with the court reporter to assess

20   each deponent’s technological abilities and to troubleshoot any issues at least 48 hours in advance of the

21   deposition so any adjustments can be made. The Parties also agree to work collaboratively to address

22   and troubleshoot technological issues that arise during a remote deposition and make such provisions as

23   are reasonable under the circumstances to address such issues. This provision shall not be interpreted

24   to compel any Party to proceed with a deposition where the deponent cannot hear or understand the

25   other participants or where the participants cannot hear or understand the deponent.

26   ///




                                                          4
           Case 3:19-cv-00207-MMD-WGC Document 75 Filed 09/03/20 Page 5 of 7




 1          20.     At least 15 minutes before the start of the deposition, the court reporter will conduct a

 2   technology check with all participants. The technology check will determine if all microphones work,

 3   connections are stable, and cameras are sufficient.

 4          21.     As needed by each Party, the court reporter will conduct a separate technology test a day

 5   or more before the deposition to allow the Parties to test the planned use of software and display of

 6   exhibits.

 7          22.     Regarding the exchange and use of exhibits:

 8                  (i)     Unless otherwise agree, at least five (5) days prior to the deposition, counsel

 9          noticing the deposition shall distribute to all other parties and/or their counsel an anticipated list

10          of documents that may be introduced as exhibits during the deposition. Within two (2) days of

11          receipt of this list, any other party or counsel planning to introduce exhibits at the deposition

12          shall distribute to all other parties and/or their counsel an anticipated list of any additional

13          documents they may introduce as exhibits during the deposition. The list of documents shall

14          include Bates numbers or other information clearly identifying the document. The purpose of

15          this exchange is to attempt to streamline the exchange and use of exhibits for this remote

16          deposition and to avoid the exchange of duplicative exhibits.

17                  (ii)    Unless otherwise agreed, any party or counsel planning to introduce exhibits

18          during the deposition shall send electronic copies of the documents to counsel for all parties, the

19          deponent (with the permission of his/her counsel), and the court reporter. The documents shall

20          be sent via a cloud-based file sharing program, compressed .zip files, or by other reasonable

21          methods. The documents shall be delivered by 12:00 pm PT/PST the business day before the

22          deposition. All counsel, the deponent, and the court reporter shall confirm receipt of the

23          documents by electronic mail.

24                  (iii)   The purpose of this process is to attempt to streamline the exchange and use of

25          exhibits: this process is not intended to provide prior disclosure or notice of potential deposition

26          exhibits to the deponent or the other parties. No document may be excluded from the deposition,




                                                           5
           Case 3:19-cv-00207-MMD-WGC Document 75 Filed 09/03/20 Page 6 of 7




 1          and no objection may be made at the deposition, on the grounds that the document was not

 2          identified and circulated as provided in this Section 22.

 3                  (iv)    Counsel may introduce exhibits electronically during the deposition, by using the

 4          court reporter’s document-sharing technology, by using the screen sharing technology within the

 5          videoconferencing platform, or by sending the exhibit to the deponent and all individuals on the

 6          record via electronic mail. During the deposition, if practical, or immediately following the

 7          deposition, Counsel will provide electronic copies of all exhibits shared in this manner to the

 8          court reporter and counsel for the parties.

 9                  (v)     Counsel will endeavor to pre-mark exhibits and number them sequentially across

10          all depositions in this case.

11          23.     Prior to the remote deposition, Counsel will discuss how to mark exhibits.

12          24.     The witness will read and sign his or her deposition and complete an errata sheet.

13          25.     The Parties agree that this Stipulation and Order applies to remote depositions of non-

14   parties under Rule 45 and shall work in a collaborative manner in attempting to schedule remote

15   depositions of non-parties. The Party noticing any third-party deposition shall provide this Stipulation

16   to counsel for any non-party under Rule 45 a reasonable time before the date of the deposition. Counsel

17   for the non-party should alert deposing Party of any issue complying with this stipulation no later than

18   three (3) days before the deposition.

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///




                                                          6
           Case 3:19-cv-00207-MMD-WGC Document 75 Filed 09/03/20 Page 7 of 7




 1           26.     Counsel will work together, be willing to discuss suggestions or alternative methods

 2   conducting remote depositions, including the handling of exhibits, and be flexible in light of any safety

 3   or health concerns involving the Covid-19 pandemic.

 4   DATED this 2nd day of September, 2020.                  DATED this 2nd day of September, 2020.
     GUNDERSON LAW FIRM                                      JOSEPH H. HUNT
 5                                                           Assistant Attorney General
                                                             Civil Division
 6
      /s/ Mark H. Gunderson, Esq.
 7   Mark H. Gunderson, Esq.                                 NICHOLAS A. TRUTANICH
     Nevada State Bar No. 2134                               United States Attorney
 8   Austin K. Sweet, Esq.
     Nevada State Bar No. 11725                              GREG ADDINGTON
 9   Attorneys for the Brown Family, the Estate of           Assistant U.S. Attorney
     Johnny Brown aka John Brown, and Flying Start Aero
10
     DATED this 2nd day of September, 2020.                   /s/ Robert J. Gross, Esq.
11   MATTHEW L. SHARP, LTD.                                  Robert J. Gross, Esq.
12                                                           Senior Trial Counsel
     /s/ Matthew L. Sharp, Esq.                              Jennifer A. Maceda, Esq.
13   Matthew L. Sharp, Esq.                                  Trial Attorney
     Nevada State Bar No. 4746                               Aviation, Space & Admiralty Litigation
14   Attorney for Carrie Romo, as the parent                 U.S. Department of Justice
     and guardian ad litem for J.E. and B.E.                 Attorneys for United States of America
15
     Case No. 3:19-cv-00383-MMD-WGC
16   DATED this 2nd day of September, 2020.                  DATED this 2nd day of September, 2020.
     THE BRANDI LAW FIRM                                     ECHEVERRIA LAW OFFICE
17
18    /s/ Daniel Dell’Osso, Esq.                             /s/ John Echeverria, Esq.
     Daniel Dell’Osso, Esq.                                 John Echeverria, Esq.
19   Nevada State Bar No. 9790                              Nevada State Bar No. 200
     Attorney for Dustin Elliker and                        Attorney for Megan Romo Elliker, individually
20
     Katelynn Hansen                                        and as the Executor of the Estate of James Elliker
21   Case No. 3:19-cv-00424-LRH-WGC                         Case No. 3:19-cv-00418-LRH-CBC

22
23    IT IS SO ORDERED.

24    DATED: September 3, 2020.

25                                                        ________________________________
                                                          UNITED STATES MAGISTRATE JUDGE
26




                                                            7
